ANDERSON, J.
— The witness Eads ivas not positive as to when he saw the two men on his land, but thought it was Christmas; and the fact that the witness Shaw put the time in November, inasmuch as he was there but one time, did not necessarily show a separate and *122distinct offense or time from the one iestified to' by Eads so as to require an election, as it was open for the trial court, sitting as a jury, to find that both witnesses referred to the same offense.
We cannot put the trial court in error for overruling the motion of defendant upon cross-examination to exclude certain parts of the testimony of the witness Eads. The motion was to exclude certain testimony on “redirect” examination, and the record fails to show a “redirect” examination of this witness.
The trial court did not err in refusing to exclude all of the state’s evidence in its entirety, as it was sufficient to go to the court, sitting as a jury, to create reasonable inferences of the guilt of the defendant. Nor can we reverse the conclusion of the coni’t. The trial court saw and heard the witnesses, and the conclusion reached was like unto the verdict of a jury, and will not be reviewed here unless plainly erroneous, and we are not prepared to say that the verdict in this case is plainly erroneous. — Woodrow v. Hawving, 105 Ala. 240, 16 South. 720.
The judgment of the law and equity court is affirmed.
Affirmed.
Simpson, McClellan, and Mayfield, JJ., concur.